Title: From Thomas Jefferson to George Jefferson, 14 April 1804
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Apr. 14. 04.
          
          I have just recieved a letter from mr Barnes by which I learn he will be in great distress if he does not recieve, by the day he has fixed the remittance I had provided for in your hands. be so good as to make it 2500. D. which will be about the amount of the first parcel of tobo. probably and the second parcel will pay your advances for me, and answer other purposes. if you can let mr Barnes hear from you, it will comfort him. accept my affectionate salutations.
          
            Th: Jefferson
          
        